Title: From Thomas Jefferson to James Pemberton, 21 June 1808
From: Jefferson, Thomas
To: Pemberton, James


                  
                     Sir 
                     
                     Washington June 21. 08. 
                  
                  Your favor of May 30. was delivered me on my return to this place, and I now inclose the prospectus of Clarkson’s history with my subscription to it.   I have perused with great satisfaction the Report of the Committee for the African institution. the sentiments it breathes are worthy of the eminent characters who compose the institution, as are also the generous cares they propose to undertake. I wish they may begin their work at the right end. our experience with the Indians has proved that letters are not the first, but the last step in the progression from barbarism to civilisation.   Our Indian neighbors will occupy all the attentions we may spare, towards the improvement of their condition. the four great Southern tribes are advancing hopefully. the foremost are the Cherokees, the Upper settlements of whom have made to me a formal application to be recieved into the Union as citizens of the US. & to be governed by our laws. if we can form for them a simple & acceptable plan of advancing by degrees to a maturity for recieving our laws, the example will have a powerful effect towards stimulating the other tribes in the same progression, and will chear the gloomy views which have overspread their minds as to their own future history. I salute you with friendship & great respect.
                  
                     Th: Jefferson 
                     
                  
               